Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 11-15, 17- 33, 37-41 and 43-52 is/are rejected under 35 U.S.C. 102(a)(a) as being anticipated by Vivo publication R1-1908164 (cited in the IDS with a publication date of 17 August 2019).
Vivo teaches the conflict resolution between configured semi-persistent (SPS) occasions in the UL (Figure 4 on page 3) and DL (Figure 6 on page 5).
With respect to the claims, references to the prior art appear in parenthesis.
Claims
1. A method for wireless communication at a user equipment (UE) (Vivo R1-1908164) , comprising: 
identifying an overlap in time between at least a first occasion and a second occasion in a slot, the first occasion semi-persistently scheduled for the UE according to a first configuration associated with a first priority level, and the second occasion semi- persistently scheduled for the UE according to a second configuration associated with a second priority level (Section 3. Resource conflicts involving multiple CGs on page 3 and Figure 4, where “UE should be aware of  priority of different service types” on the second to last paragraph on page 3) ; 
applying, based at least in part on the identified overlap, a conflict resolution rule to the first occasion and the second occasion based at least in part on the first priority level for the first occasion and the second priority level for the second occasion (Conflict resolution rules (Alt 1-Alt 5) based on various priorities listed on page 4) ; 
communicating in the slot using the first occasion based at least in part on applying the conflict resolution rule; and refraining from communicating in the slot using the second occasion based at least in part on applying the conflict resolution rule (Conflict resolution rules Alt 1-Alt 5 on page 4 allows the higher priority service to communicate and the lower priority to refrain from communication) .

2. The method of claim 1, wherein applying the conflict resolution rule comprises: determining that a first index value for the first occasion is smaller than a second index value for the second occasion, wherein the UE communicates in the slot using the first occasion based at least in part on the determining, and refrains from communicating in the slot using the second occasion based at least in part on the determining (Conflict resolution rule Alt 5 uses the configuration ID number for the conflicting services on page 4, where the SPS configuration includes a configuration index on section 4.4 Activation/deactivation for multiple DL SPS configurations on page 7) .

3. The method of claim 2, wherein the first priority level and the second priority level are the same priority level (Conflict resolution rule Alt 5 on page 4 corresponds to “If all parameters of Alt 1-4 are the same” (i.e. priority levels are the same for the conflicting services))  .

4. The method of claim 1, wherein applying the conflict resolution rule comprises: determining that the first occasion ends before the second occasion ends, wherein the UE refrains from communicating in the slot using the second occasion based at least in part on the determining and the identified overlap (Conflict resolution rule Alt 1 on page 4 corresponds to the duration of configurated grant PUSCH where the shorter duration can have the higher priority) .

5. The method of claim 4, further comprising: identifying an overlap in time between the second occasion and a third occasion in the slot, wherein the third occasion is semi-persistently scheduled for the UE according to a third configuration associated with a third priority level and does not overlap with the first occasion; and communicating in the slot using the third occasion based at least in part on the UE refraining from communicating in the slot using the second occasion (Section 4.3 Collision handling for multiple DL SPS configuration on pages 6-7, where confliction resolution rule Alt 1 checks every PDSCH occasion of all SPS configurations such that a third occasion with a higher priority would communicate while the lower priority second occasion service would refrain) .

6. The method of claim 5, wherein the first priority level is higher than the third priority level (Conflict resolution rule Alt 2 at the top of page 7 provides priority levels to al SPS PDSCH where DL SPS configuration with the highest priority (i.e. first priority level) can transmit) .

7. The method of claim 1, further comprising: identifying a first number of occasions of a shared channel that the UE is capable of receiving in the slot; and determining, based at least in part on the identified first number of occasions, a maximum number of occasions semi-persistently scheduled for the UE in the slot (Conflict resolution rule Alt 4 period of configured grant PUSCH on page 4, where the smaller period grant service and larger period grant service determines the maximum number of occasions (i.e. smaller period provides a higher maximum number of occasions than a larger period))  .

11. The method of claim 1, further comprising: refraining from providing acknowledgement feedback for occasions semi- persistently scheduled for the UE for which the UE has not received a corresponding data channel signal (Section 4.2 HARQ-ACK feedback for DL SPS on pages 5-6, where the “UE cancels PUCCH transmission carrying the HARQ-ACK” in the second to last paragraph of page 5) .

12. The method of claim 1, wherein applying the conflict resolution rule comprises: determining to refrain from communicating using occasions in the slot, including the second occasion, associated with the second priority level based at least in part on the conflict resolution rule and the first priority level being higher than the second priority level (Conflict resolution rules Alt1-Alt5 on page 4, where the higher priority level service can transmit and the lower priority level refrains)  .

13. The method of claim 12, further comprising: identifying that the first priority level is higher than the second priority level (Conflict resolution rules Alt1-Alt5 on page 4 provides the criteria for identifying a higher priority level from a lower priority) .

14. The method of claim 1, wherein applying the conflict resolution rule comprises: determining to refrain from communicating using occasions in the slot, including the second occasion, associated with the second priority level that ends within a threshold number of symbols of a start of first occasion based at least in part on the conflict resolution rule and the first priority level being higher than the second priority level (Conflict resolution rule Alt 3: prioritization based on ending symbol position on page 4) .

15. The method of claim 14, further comprising: identifying that the first priority level is higher than the second priority level (Conflict resolution rule Alt 3 on page 4 where the CG PUSCH with the earlier ending symbol has the higher priority) .

17. The method of claim 1, wherein the first configuration and the second configuration are downlink semi-persistently scheduled configurations (Figure 6 on page 5 shows the DL SPS configurations) .

18. The method of claim 1, wherein the first configuration and the second configuration are uplink configured grant configurations (Figure 4 on page 3 shows the CG UL configurations) .

19. The method of claim 1, further comprising: receiving downlink control information indicating a first occasion in a slot for the UE to use to communicate according to a first priority level, wherein identifying the overlap in time between at least the first occasion and the second occasion is based at least in part on receiving the downlink control information (Proposal 9: Support joint activation/deactivation in a DCI for two or more multiple SPS configurations for a given BWP of a serving cell on page 9, where the SPS configurations overlap as shown in Figure 4, page 3 with higher/lower priority level criteria described in Alt1-Alt 5 on page 4)  .

20. The method of claim 19, wherein the conflict resolution rule indicates that the UE does not expect the first occasion in the slot to have a lower priority than the second occasion in the slot based at least in part on the overlap in time, the first occasion being indicated by downlink control information, and the second occasion being semi- persistently scheduled (Proposal 9: Support joint activation/deactivation in a DCI for two or more multiple SPS configurations for a given BWP of a serving cell on page 9, where the SPS configurations overlap as shown in Figure 4, page 3 with higher/lower priority level criteria described in Alt1-Alt 5 on page 4) .

21. The method of claim 19, wherein applying the conflict resolution rule comprises: identifying that the first priority level and the second priority level are a same priority level; and determining to refrain from communicating in the slot using the second occasion based at least in part on the conflict resolution rule and the first priority level and the second priority level being the same priority level (Conflict resolution rule Alt 5: configuration ID number on page 4, where the condition clause “If all the parameters of Alt 1-4 are the same” corresponds to the same  priority level and the determination to refrain from communicating is based on the configuration ID)  .

22. The method of claim 19, wherein applying the conflict resolution rule comprises: identifying that the first priority level is higher than the second priority level; and determining to refrain from communicating in the slot using the second occasion based at least in part on the conflict resolution rule and the first priority level being  higher than the second priority level (Conflict resolution rules Alt 1-Alt 5 on page 4 provide the criteria for identifying the higher priority level service which transmits and the lower priority level service which refrains)  .

23. The method of claim 19, wherein the received downlink control information comprises a downlink grant of resources for the UE indicating the first occasion, and the configuration is a downlink semi-persistently scheduled configuration (Section 4.4 Activation/deactivation for multiple DL SPS configurations on page 7, where “activation/deactivation for a given DL SPS configuration by DCI”) .

24. The method of claim 19, wherein the received downlink control information comprises an uplink grant of resources for the UE indicating the first occasion, and the configuration is an uplink semi-persistently scheduled configuration (Proposal 9: Support joint activation/deactivation in a DCI for two or more multiple SPS configurations for a given BWP of a serving cell on page 9, where  Figure 4 shows the SPS CG UL configurations on page 3) .

25. A method for wireless communication at a base station (Vivo R1-1908164), comprising: 
identifying that there will be an overlap in time between at least a first occasion and a second occasion in a slot, the first occasion semi-persistently scheduled for a user equipment (UE) according to a first configuration associated with a first priority level, and the second occasion semi-persistently scheduled for the UE according to a second configuration associated with a second priority level (Section 3. Resource conflicts involving multiple CGs on page 3 and Figure 4, where “UE should be aware of  priority of different service types” on the second to last paragraph on page 3); 
identifying that the UE will apply, based at least in part on the identified overlap, a conflict resolution rule to the first occasion and the second occasion based at least in part on the first priority level for the first occasion and the second priority level for the second occasion (Conflict resolution rules (Alt 1-Alt 5) based on various priorities listed on page 4); 
communicating with the UE in the slot using the first occasion based at least in part on applying the conflict resolution rule; and refraining from communicating with the UE in the slot using the second occasion based at least in part on applying the conflict resolution rule (Conflict resolution rules Alt 1-Alt 5 on page 4 allows the higher priority service to communicate and the lower priority to refrain from communication).

26. The method of claim 25, further comprising: transmitting downlink control information indicating a first occasion in a slot for the UE to use to communicate according to a first priority level (Proposal 9: Support joint activation/deactivation in a DCI for two or more multiple SPS configurations for a given BWP of a serving cell on page 9, where the SPS configurations overlap as shown in Figure 4, page 3 with higher/lower priority level criteria described in Alt1-Alt 5 on page 4).

27. An apparatus for wireless communication at a user equipment (UE) (Vivo R1-1908164), comprising: a processor, memory coupled with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus to: 
identify an overlap in time between at least a first occasion and a second occasion in a slot, the first occasion semi-persistently scheduled for the UE according to a first configuration associated with a first priority level, and the second occasion semi-persistently scheduled for the UE according to a second configuration associated with a second priority level (Section 3. Resource conflicts involving multiple CGs on page 3 and Figure 4, where “UE should be aware of  priority of different service types” on the second to last paragraph on page 3); 
apply, based at least in part on the identified overlap, a conflict resolution rule to the first occasion and the second occasion based at least in part on the first priority level for the first occasion and the second priority level for the second occasion (Conflict resolution rules (Alt 1-Alt 5) based on various priorities listed on page 4); 
communicate in the slot using the first occasion based at least in part on applying the conflict resolution rule; and refrain from communicating in the slot using the second occasion based at least in part on applying the conflict resolution rule (Conflict resolution rules Alt 1-Alt 5 on page 4 allows the higher priority service to communicate and the lower priority to refrain from communication).

28. The apparatus of claim 27, wherein the instructions to apply the conflict resolution rule are executable by the processor to cause the apparatus to: determine that a first index value for the first occasion is smaller than a second index value for the second occasion, wherein the UE communicates in the slot using the first occasion based at least in part on the determining, and refrains from communicating in the slot using the second occasion based at least in part on the determining (Conflict resolution rule Alt 5 uses the configuration ID number for the conflicting services on page 4, where the SPS configuration includes a configuration index on section 4.4 Activation/deactivation for multiple DL SPS configurations on page 7).

29. The apparatus of claim 28, wherein the first priority level and the second priority level are the same priority level (Conflict resolution rule Alt 5 on page 4 corresponds to “If all parameters of Alt 1-4 are the same” (i.e. priority levels are the same for the conflicting services)).

30. The apparatus of claim 27, wherein the instructions to apply the conflict resolution rule are executable by the processor to cause the apparatus to: determine that the first occasion ends before the second occasion ends, wherein the UE refrains from communicating in the slot using the second occasion based at least in part on the determining and the identified overlap (Conflict resolution rule Alt 1 on page 4 corresponds to the duration of configurated grant PUSCH where the shorter duration can have the higher priority).

31. The apparatus of claim 30, wherein the instructions are further executable by the processor to cause the apparatus to: identify an overlap in time between the second occasion and a third occasion in the slot, wherein the third occasion is semi-persistently scheduled for the UE according to a third configuration associated with a third priority level and does not overlap with the first occasion; and communicate in the slot using the third occasion based at least in part on the UE refraining from communicating in the slot using the second occasion (Section 4.3 Collision handling for multiple DL SPS configuration on pages 6-7, where confliction resolution rule Alt 1 checks every PDSCH occasion of all SPS configurations such that a third occasion with a higher priority would communicate while the lower priority second occasion service would refrain).

32. The apparatus of claim 31, wherein the first priority level is higher than the third priority level (Conflict resolution rule Alt 2 at the top of page 7 provides priority levels to al SPS PDSCH where DL SPS configuration with the highest priority (i.e. first priority level) can transmit).

33. The apparatus of claim 27, wherein the instructions are further executable by the processor to cause the apparatus to: identify a first number of occasions of a shared channel that the UE is capable of receiving in the slot; and determine, based at least in part on the identified first number of occasions, a maximum number of occasions semi-persistently scheduled for the UE in the slot (Conflict resolution rule Alt 4 period of configured grant PUSCH on page 4, where the smaller period grant service and larger period grant service determines the maximum number of occasions (i.e. smaller period provides a higher maximum number of occasions than a larger period)).

37. The apparatus of claim 27, wherein the instructions are further executable by the processor to cause the apparatus to: refrain from providing acknowledgement feedback for occasions semi- persistently scheduled for the UE for which the UE has not received a corresponding data channel signal (Section 4.2 HARQ-ACK feedback for DL SPS on pages 5-6, where the “UE cancels PUCCH transmission carrying the HARQ-ACK” in the second to last paragraph of page 5).

38. The apparatus of claim 27, wherein the instructions to apply the conflict resolution rule are executable by the processor to cause the apparatus to: determine to refrain from communicating using occasions in the slot, including the second occasion, associated with the second priority level based at least in part on the conflict resolution rule and the first priority level being higher than the second priority level (Conflict resolution rules Alt1-Alt5 on page 4, where the higher priority level service can transmit and the lower priority level refrains).

39. The apparatus of claim 38, wherein the instructions are further executable by the processor to cause the apparatus to: identify that the first priority level is higher than the second priority level (Conflict resolution rules Alt1-Alt5 on page 4 provides the criteria for identifying a higher priority level from a lower priority).

40. The apparatus of claim 27, wherein the instructions to apply the conflict resolution rule are executable by the processor to cause the apparatus to: determine to refrain from communicating using occasions in the slot, including the second occasion, associated with the second priority level that ends within a threshold number of symbols of a start of first occasion based at least in part on the conflict resolution rule and the first priority level being higher than the second priority level (Conflict resolution rule Alt 3: prioritization based on ending symbol position on page 4).

41. The apparatus of claim 40, wherein the instructions are further executable by the processor to cause the apparatus to: identify that the first priority level is higher than the second priority level (Conflict resolution rule Alt 3 on page 4 where the CG PUSCH with the earlier ending symbol has the higher priority).

43. The apparatus of claim 27, wherein the first configuration and the second configuration are downlink semi-persistently scheduled configurations (Figure 6 on page 5 shows the DL SPS configurations).

44. The apparatus of claim 27, wherein the first configuration and the second configuration are uplink configured grant configurations (Figure 4 on page 3 shows the CG UL configurations).

45. The apparatus of claim 27, wherein the instructions are further executable by the processor to cause the apparatus to: receive downlink control information indicating a first occasion in a slot for the UE to use to communicate according to a first priority level, wherein identifying the overlap in time between at least the first occasion and the second occasion is based at least in part on receiving the downlink control information (Proposal 9: Support joint activation/deactivation in a DCI for two or more multiple SPS configurations for a given BWP of a serving cell on page 9, where the SPS configurations overlap as shown in Figure 4, page 3 with higher/lower priority level criteria described in Alt1-Alt 5 on page 4).

46. The apparatus of claim 45, wherein the conflict resolution rule indicates that the UE does not expect the first occasion in the slot to have a lower priority than the second occasion in the slot based at least in part on the overlap in time, the first occasion being indicated by downlink control information, and the second occasion being semi-persistently scheduled (Proposal 9: Support joint activation/deactivation in a DCI for two or more multiple SPS configurations for a given BWP of a serving cell on page 9, where the SPS configurations overlap as shown in Figure 4, page 3 with higher/lower priority level criteria described in Alt1-Alt 5 on page 4).

47. The apparatus of claim 45, wherein the instructions to apply the conflict resolution rule are executable by the processor to cause the apparatus to: identify that the first priority level and the second priority level are a same priority level; and determine to refrain from communicating in the slot using the second occasion based at least in part on the conflict resolution rule and the first priority level and the second priority level being the same priority level (Conflict resolution rule Alt 5: configuration ID number on page 4, where the condition clause “If all the parameters of Alt 1-4 are the same” corresponds to the same  priority level and the determination to refrain from communicating is based on the configuration ID).

48. The apparatus of claim 45, wherein the instructions to apply the conflict resolution rule are executable by the processor to cause the apparatus to:  identify that the first priority level is higher than the second priority level; and determine to refrain from communicating in the slot using the second occasion based at least in part on the conflict resolution rule and the first priority level being higher than the second priority level (Conflict resolution rules Alt 1-Alt 5 on page 4 provide the criteria for identifying the higher priority level service which transmits and the lower priority level service which refrains).

49. The apparatus of claim 45, wherein the received downlink control information comprises a downlink grant of resources for the UE indicating the first occasion, and the configuration is a downlink semi-persistently scheduled configuration (Section 4.4 Activation/deactivation for multiple DL SPS configurations on page 7, where “activation/deactivation for a given DL SPS configuration by DCI”).

50. The apparatus of claim 45, wherein the received downlink control information comprises an uplink grant of resources for the UE indicating the first occasion, and the configuration is an uplink semi-persistently scheduled configuration (Proposal 9: Support joint activation/deactivation in a DCI for two or more multiple SPS configurations for a given BWP of a serving cell on page 9, where  Figure 4 shows the SPS CG UL configurations on page 3).

51. An apparatus for wireless communication at a base station (Vivo R1-1908164), comprising: a processor, memory coupled with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus to: 
identify that there will be an overlap in time between at least a first occasion and a second occasion in a slot, the first occasion semi-persistently scheduled for a user equipment (UE) according to a first configuration associated with a first priority level, and the second occasion semi-persistently scheduled for the UE according to a second configuration associated with a second priority level (Section 3. Resource conflicts involving multiple CGs on page 3 and Figure 4, where “UE should be aware of  priority of different service types” on the second to last paragraph on page 3); 
identify that the UE will apply, based at least in part on the identified overlap, a conflict resolution rule to the first occasion and the second occasion based at least in part on the first priority level for the first occasion and the second priority level for the second occasion (Conflict resolution rules (Alt 1-Alt 5) based on various priorities listed on page 4); 
communicate with the UE in the slot using the first occasion based at least in part on applying the conflict resolution rule; and refrain from communicating with the UE in the slot using the second occasion based at least in part on applying the conflict resolution rule (Conflict resolution rules Alt 1-Alt 5 on page 4 allows the higher priority service to communicate and the lower priority to refrain from communication).

52. The apparatus of claim 51, wherein the instructions are further executable by the processor to cause the apparatus to: transmit downlink control information indicating a first occasion in a slot for the UE to use to communicate according to a first priority level (Proposal 9: Support joint activation/deactivation in a DCI for two or more multiple SPS configurations for a given BWP of a serving cell on page 9, where the SPS configurations overlap as shown in Figure 4, page 3 with higher/lower priority level criteria described in Alt1-Alt 5 on page 4).

Allowable Subject Matter
Claims 8-10, 16, 34-36 and 42 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record fails to anticipate or make obvious the further features of determining the particular subset of occasions of the plurality of occasions and the determining of the threshold number of symbols based at least in part on a UE capability for a subcarrier spacing for the slot.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELVIN C MARCELO whose telephone number is (571)272-3125. The examiner can normally be reached M-F 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on 571-272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MELVIN C. MARCELO
Primary Examiner
Art Unit 2463



/MELVIN C MARCELO/Primary Examiner, Art Unit 2463                                                                                                                                                                                                        June 17, 2022